           Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 US FOODS, INC.,

               Plaintiff,                        Case No. 2:19-cv-946-JFC
     v.

 WILLIAM T. KANE aka BILL T. KANE,
 an individual; and RONALD G.
 LINABURG, D.D.S., an individual,

               Defendants.

 JURY TRIAL DEMANDED.

             ANSWER WITH AFFIRMATIVE DEFENSES AND CROSSCLAIM

          AND NOW, comes Defendant William T. Kane aka Bill T. Kane (hereinafter

“Defendant” or “Kane”) by and through undersigned counsel, and hereby files this Answer with

Affirmative Defenses and Crossclaim, and in support thereof, avers as follows:

                            ANSWER TO PLAINTIFF’S COMPLAINT

                                          THE PARTIES

   1. Defendant is without knowledge or information sufficient to admit or deny the allegations

          of Paragraph 1 and as such the same are denied.

   2. Admitted.

   3. Defendant is without knowledge or information sufficient to admit or deny the allegations

          of Paragraph 3 and as such the same are denied.

                                 JURISDICTION AND VENUE

   4. The averments of Paragraph 4 are conclusions of law to which no response is required.

   5. The averments of Paragraph 5 are conclusions of law to which no response is required.
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 2 of 15



                             GENERAL ALLEGATIONS

6. The averments of Paragraph 6 are denied as stated. Any allegation or implication that US

   Foods supplied various food and food-related products and services to 5171 Campbells

   Land Co., Inc. (“Campbells”) prior to January 31, 2018 is denied.

7. The averments of Paragraph 7 relate to a Customer Account Application (the

   “Agreement”) which is a written document, the plain language of which speaks for itself

   and the interpretation of which is a legal conclusion to which no response is required. To

   the extent a response may be required, it is admitted only that Campbells signed the

   Agreement, and the remaining allegations of Paragraph 7 are denied.

8. The Agreement is a written document, the plain language of which speaks for itself and

   the interpretation of which is a legal conclusion to which no response is required. By way

   of further response, Defendant denies the allegations of Paragraph 8 as stated. The

   allegations of Paragraph 8 represent an incomplete and potentially inaccurate attempt to

   summarize a document that speaks for itself. Defendant denies any and all allegations

   relating to the terms of the Agreement that are inconsistent with the plain, written

   language of the Agreement.

9. The Agreement is a written document, the plain language of which speaks for itself and

   the interpretation of which is a legal conclusion to which no response is required. By way

   of further response, Defendant denies the allegations of Paragraph 9 as stated. The

   allegations of Paragraph 9 represent an incomplete and potentially inaccurate attempt to

   summarize a document that speaks for itself. Defendant denies any and all allegations

   relating to the terms of the Agreement that are inconsistent with the plain, written

   language of the Agreement.
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 3 of 15



10. The Agreement is a written document, the plain language of which speaks for itself and

   the interpretation of which is a legal conclusion to which no response is required. By way

   of further response, Defendant denies the allegations of Paragraph 10 as stated. The

   allegations of Paragraph 10 represent an incomplete and potentially inaccurate attempt to

   summarize a document that speaks for itself. Defendant denies any and all allegations

   relating to the terms of the Agreement that are inconsistent with the plain, written

   language of the Agreement.

11. The Agreement, including the alleged personal guaranty executed by Guarantors (the

   “Guaranty”) is a written document, the plain language of which speaks for itself and the

   interpretation of which is a legal conclusion to which no response is required. By way of

   further response, Defendant denies the allegations of Paragraph 11. The allegations of

   Paragraph 11 represent an incomplete and potentially inaccurate attempt to summarize a

   document that speaks for itself. Defendant denies any and all allegations relating to the

   terms of the Agreement and/or the Guaranty that are inconsistent with the plain, written

   language of said documents.

12. The Guaranty is a written document, the plain language of which speaks for itself and the

   interpretation of which is a legal conclusion to which no response is required. By way of

   further response, Defendant further denies any and all allegations relating to the Guaranty

   that are inconsistent with or go beyond the plain, written language of the Guaranty.

13. The Agreement/the Guaranty is a written document, the plain language of which speaks

   for itself and the interpretation of which is a legal conclusion to which no response is

   required. By way of further response, Defendant denies any and all allegations relating to
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 4 of 15



   the Agreement/the Guaranty that are inconsistent with or go beyond the plain, written

   language of the Guaranty.

14. The averments of Paragraph 14 are admitted in part and denied in part. It is admitted only

   that food items were ordered and delivered. The remaining averments of Paragraph 14 are

   denied as stated. It is denied that Campbells ordered, received, and accepted delivery of

   goods and services from US Foods as reflected on invoices sent by US Foods to

   Campbells. The invoices alleged are written documents, the plain language of which

   speaks for itself and the interpretation of which is a legal conclusion to which no

   response is required. Further, the actual invoices are not attached to the Complaint and

   therefore Defendant cannot respond. To the extent a response may be required, the

   averments of Paragraph 14 relating to the invoices are denied as stated as they represent

   an incomplete and potentially inaccurate attempt to summarize written documents which

   are unattached but would speak for themselves.

15. The terms contained in the Agreement and the invoices are written terms, the plain

   language of which speaks for itself and the interpretation of which is a legal conclusion to

   which no response is required. Further, the actual invoices are not attached to the

   Complaint and therefore Defendant cannot respond.

16. The averments of Paragraph 16 are conclusions of law to which no response is required.

   By way of further response, the invoices are written documents, the plain language of

   which speaks for itself and the interpretation of which is a legal conclusion to which no

   response is required. Further, the actual invoices are not attached to the Complaint and

   therefore Defendant cannot respond to averments related to invoices. However, it is

   denied that US Foods performed all of its obligations. To the contrary, US Foods
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 5 of 15



   breached the parties’ agreement and/or its duty of good faith and fair dealing when it

   improperly cut off shipments to Campbells, which damaged Campbells business and

   affected its ability to pay.

17. The averments of Paragraph 17 are conclusions of law to which no response is required.

   By way of further response, the Agreement and the alleged Unpaid Invoices are written

   documents, the plain language of which speaks for itself and the interpretation of which

   is a legal conclusion to which no response is required. The actual invoices are not

   attached to the Complaint and therefore Defendant cannot respond. Further, the alleged

   summary of Unpaid Invoices attached to the Complaint as Exhibit B is a self-serving

   document, which Defendant does not know who created and which does not contain any

   substantive documentation. To the extent a response may be required, the averments of

   Paragraph 17 are denied. It is denied that as of the date of the Complaint, US Foods is

   owed a total of $600,512.14 on past due invoices accrued pursuant to the Agreement,

   exclusive of interest, costs and fees. To the contrary, Kane believes that US Foods has

   received other payment(s) by Campbells’ bankruptcy estate, for which Campbells did not

   receive credit. Kane hereby requests an accounting.

18. The averments of Paragraph 18 are conclusions of law to which no response is required.

   By way of further response, the Agreement and the Unpaid Invoices are written

   documents, the plain language of which speaks for itself and the interpretation of which

   is a legal conclusion to which no response is required. The actual invoices are not

   attached to the Complaint and therefore Defendant cannot respond. To the extent a

   response may be required, the averments of Paragraph 18 are denied as the alleged

   amount due is in dispute.
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 6 of 15



                                   COUNT I
                              BREACH OF GUARANTY

19. Defendant incorporates by reference the answers set forth in Paragraphs 1 through 18

   above as though fully set forth herein.

20. The averments of Paragraph 20 are conclusions of law to which no response is required.

   By way of further response, the Agreement and the invoices are written documents and

   terms, the plain language of which speaks for itself and the interpretation of which is a

   legal conclusion to which no response is required.

21. The averments of Paragraph 21 are conclusions of law to which no response is required.

   To the extent a response is required, it is denied that US Foods fully performed its

   obligations, including suppling all required goods and services to Campbells. In fact, to

   the contrary, US Foods breached the parties’ agreement and/or its duty of good faith and

   fair dealing when it improperly cut off shipments to Campbells, which damaged

   Campbells’ business and affected its ability to pay.

22. The averments of Paragraph 22 are admitted in part and denied in part. It is admitted only

   that some food items were ordered and delivered. To the extent that “all goods and

   services supplied by US Foods” refers to goods and services documented on invoices,

   Kane is unable to respond as the invoices are not attached and, therefore, the remaining

   averments are denied.

23. The averments of Paragraph 23 are admitted in part and denied in part. It is admitted only

   that some invoices were submitted to Campbells. The alleged invoices are written

   documents, the plain language of which speaks for itself and the interpretation of which

   is a legal conclusion to which no response is required. The actual invoices are not

   attached to the Complaint and therefore Defendant cannot respond. Further, Exhibit B is
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 7 of 15



   a self-serving document, which Defendant does not know who created and which does

   not contain any substantive documentation. Accordingly, the remaining averments of

   Paragraph 23 are denied.

24. The averments of Paragraph 24 are legal conclusions to which no response is required.

   To the extent a response may be required, Defendant disputes the alleged outstanding

   balance owed and demands an accounting, and therefore the averments of Paragraph 24

   are denied

25. The Guaranty mentioned in Paragraph 25 is a written document, the plain language of

   which speaks for itself and the interpretation of which is a legal conclusion to which no

   response is required.

26. The averment of Paragraph 26 is a conclusion of law to which no response is required.

   By way of further response, the Guaranty is a written document, the plain language of

   which speaks for itself and the interpretation of which is a conclusion of law to which no

   response is required.

27. The averment of Paragraph 27 is a conclusion of law to which no response is required.

   By way of further response, the Guaranty is a written document, the plain language of

   which speaks for itself and the interpretation of which is a conclusion of law to which no

   response is required.

28. Paragraph 28 relates to the Guaranty, which is a written document, the plain language of

   which speaks for itself and the interpretation of which is a conclusion of law to which no

   response is required.

29. The averment of Paragraph 29 is a conclusion of law to which no response is required.

30. The averment of Paragraph 30 is a conclusion of law to which no response is required.
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 8 of 15



31. The averment of Paragraph 31 is a conclusion of law to which no response is required. To

   the extent a response may be necessary, it is denied that US Foods has been damaged in

   the amount of $600,512.14 exclusive of interest, costs and fees. In fact, Kane believes

   that US Foods has received other payment(s) by Campbells’ bankruptcy estate, for which

   Campbells did not receive credit. Kane hereby requests an accounting.

                                        COUNT II
                                  ACCOUNT STATED
                              (In the alternative to Count I)

32. Defendant incorporates by reference the answers set forth in Paragraphs 1 through 31

   above as though fully set forth herein.

33. It is admitted only that prior to this action, for a period of time, Campbells ordered food

   from US Foods and said food was delivered. Any allegations or implications regarding

   the “on-going business relationship” and the goods and services ordered or provided are

   denied.

34. Paragraph 34 is admitted in part and denied in part. It is admitted only that Campbells

   ordered food, food was delivered, and some invoices were submitted. The remaining

   allegations of Paragraph 34 are denied as the invoices are written documents, the plain

   language of which speaks for itself and the interpretation of which is a legal conclusion to

   which no response is required. Further, the specific invoices in question are not attached

   to the Complaint and, thus, Defendant is without sufficient knowledge or information to

   respond.

35. Defendant is without knowledge or information relating to “US Foods’ normal

   accounting procedures” and thus cannot admit or deny the averments of Paragraph 35. As
     Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 9 of 15



   such, the averments are denied. It is denied that the invoices were delivered to Campbells

   in accordance with US Foods’ normal accounting procedures.

36. The averments of Paragraph 36 are conclusions of law to which no response is required.

   Additionally, the specific invoices in question are not attached to the Complaint and,

   thus, Defendant is without sufficient knowledge or information to respond. To the extent

   a response may be required, the averments of Paragraph 36 are denied. It is denied that

   the parties agreed on the balances of the amounts due and owing for said goods and

   services, and strict proof thereof is demanded.

37. The averments of Paragraph 37 are admitted in part and denied in part. It is admitted only

   that Campbells received certain invoices. The specific invoices in question are not

   attached to the Complaint, and thus Defendant is without information or knowledge

   sufficient to further respond. Therefore, the remaining averments of Paragraph 37 are

   denied as stated.

38. The Guaranty is a written document, the plain language of which speaks for itself and the

   interpretation of which is a legal conclusion to which no response is required. By way of

   further response, Defendant further denies any and all allegations relating to the Guaranty

   that are inconsistent with the plain, written language of the Guaranty.

39. The averment of Paragraph 39 is a conclusion of law to which no response is required. To

   the extent a response may be necessary, it is denied that Kane owes US Foods

   $600,512.14 plus interest and fees pursuant to the Guaranty. In fact, Kane hereby

   requests an accounting as he believes US Foods has received payment(s) through

   Campbells’ bankruptcy estate which have not been credited. Moreover, the alleged debt

   would have accrued when Ronald G. Linaburg, D.M.D. was solely responsible for
        Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 10 of 15



       running Campbells and maintaining its accounts and, thus, in the event that Defendants

       are found liable Kane denies that he is liable for any alleged debt.

       WHEREFORE, Defendant William T. Kane aka Bill T. Kane respectfully requests that

judgment be entered in his favor and against Plaintiff US Foods, Inc., and for such other and

further relief as this Honorable Court may deem just and proper.

                          AFFIRMATIVE DEFENSES
               OF DEFENDANT WILLIAM T. KANE a/k/a BILL T. KANE

   40. Defendant incorporates by reference Paragraphs 1 through 39 above as though fully set

       forth herein.

   41. On September 9, 2019, US Foods received a wire in the approximate amount of fifty

       thousand dollars ($50,000) from Campbells’ bankruptcy estate. In the event it is

       determined that the debt is valid and that Kane is found liable, Kane is entitled to receive

       a credit for this payment.

   42. It is expected that US Foods will receive additional funds from Campbells’ bankruptcy

       estate. In fact, US Foods has been granted an allowed administrative claim in the

       Campbells bankruptcy of the approximate amount of $330,000 from Campbells. Thus, to

       the extent Kane is found liable herein, Kane is entitled to receive a credit for all

       payments received from Campbells.

   43. US Foods is required to exhaust its collection efforts against Campbells, which collection

       efforts have not been exhausted, prior to seeking payment from the guarantors.

   44. Kane disputes the amount alleged due and believes that all payments from Campbells

       were not credited. Accordingly, Kane hereby demands an accounting.
        Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 11 of 15



   45. US Foods improperly cut off shipments to Campbells, which damaged Campbells

       business and affected its ability to pay. Put differently, US Foods breached the parties’

       agreement and/or its duty of good faith and fair dealing.

   46. To the extent the alleged debt is valid, the balance owed and deficit were run up when

       Campbells was under the control of Defendant Ronald G. Linaburg, D.M.D.

       (“Linaburg”). Linaburg was an officer/director of Cambells through his resignation on

       December 13, 2018. Prior to his resignation, Linaburg and his employee John Hischar

       were solely responsible for the accounting and management of Campbells, including

       ordering food from US Foods and paying all corresponding invoices. In fact, at the time

       of Linaburg’s resignation from Campbells, the balance owed to US Foods was

       approximately $630,000. Thus, US Foods is required to seek payment from Linaburg

       first.

   47. US Foods has failed to mitigate its damages.

   48. Defendant has a right to setoff for the amounts already paid.

       WHEREFORE, Defendant William T. Kane aka Bill T. Kane respectfully requests that

judgment be entered in his favor and against Plaintiff US Foods, Inc., and for such other and

further relief as this Honorable Court may deem just and proper.

                                            CROSSCLAIM

                   William T. Kane a/k/a Bill T. Kane v. Ronald G. Linaburg, D.M.D.
                                              Contribution

   49. Kane hereby incorporates Paragraphs 1 through 48 above as though the same were more

       fully set forth herein.

   50. Without admitting any of the averments of Plaintiff’s Complaint or the allegations made

       against him, Kane hereby incorporates the claims made by Plaintiff against Defendant
    Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 12 of 15



   Ronald G. Linaburg, D.M.D. (“Linaburg”) as though the same were more fully set forth

   herein.

51. Kane and Linaburg are both members of Campbells, a company that purchased a chain of

   Perkins Franchise restaurants in early 2018.

52. Linaburg was an officer/director of Campbells through December 13, 2018, when he

   resigned. In fact, Linaburg referred to himself as Vice President of Campbells, and held

   himself out as having a sixty percent (60%) ownership interest in Campbells.

53. Linburg maintained effective participation in the ownership and control of Campbells.

54. Linaburg and his employee John Hischar were responsible for the day to day accounting

   functions of Campbells.

55. Linaburg and John Hischar were the primary representatives of Campbells that ordered

   food and services from US Foods and paid the resulting invoices.

56. Linaburg resigned from Campbells on December 13, 2018, and Kane took over the

   accounting and management of Campbells at that time.

57. Upon taking over the management of Campbells and its accounts, Kane discovered that

   Linaburg had overdrawn the accounts substantially and allowed a balance with US Foods

   to accrue.

58. US Foods alleges damages in the amount of $600,512.14. Although Kane disputes the

   amount of the alleged damages, the balance owed to US Foods when Linaburg resigned

   from Campbells was approximately $630,000.

59. Thus, the past due balance did not increase when Kane took over the accounting and

   management of Campbells in December of 2018.
        Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 13 of 15



   60. To the extent that any of the alleged damages are found to be valid, Linaburg is

       responsible for running up the balance owed by Campbells to US Foods.

   61. Accordingly, to the extent that the damages alleged by Plaintiff may be found to be valid,

       then Linaburg is jointly and severally liable with Kane for any and all sums and costs,

       and liable over to Kane for contribution.

       WHEREFORE, Defendant William T. Kane aka Bill T. Kane respectfully requests that

judgment be entered in his favor and against Defendant Dr. Ronald G. Linaburg in an amount to

be determined at trial, including costs and fees, and for such other and further relief as this

Honorable Court may deem just and proper.



                                                       Respectfully submitted,


                                                       __/s/ Dennis M. Blackwell___
                                                       Dennis M. Blackwell
                                                       PA I.D. #61040
                                                       The Blackwell Law Firm
                                                       Benedum Trees Building, Floor 9
                                                       223 Fourth Avenue
                                                       Pittsburgh, PA 15222
                                                       (412) 391-5299

                                                       and

                                                       Robert O Lampl
                                                       PA I.D. #19809
                                                       James R. Cooney
                                                       PA I.D. #32706
                                                       David L. Fuchs
                                                       PA I.D. # 205694
                                                       Ryan J. Cooney
                                                       PA I.D. #319213
                                                       Sy O. Lampl
                                                       PA I.D. #324741
                                                       Benedum Trees Building, Floor 4
                                                       223 Fourth Avenue
Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 14 of 15



                                  Fourth Floor
                                  Pittsburgh, PA 15222
                                  (412) 392-0330 (phone)
                                  (412) 392-0335 (facsimile)

                                  Counsel for Defendant, William T. Kane
                                  a/k/a Bill. T. Kane
 Case 2:19-cv-00946-JFC Document 20 Filed 11/06/19 Page 15 of 15



                            CERTIFICATE OF SERVICE

        I, Dennis M. Blackwell, hereby certify that on the 6th day of November, 2019, a
true and correct copy of the within ANSWER WITH AFFIRMATIVE DEFENSES
AND CROSSCLAIM was served via the Court’s CM/ECF System and U.S. Mail upon
the following:


                                Gretchen E. Moore, Esq.
                       Strassburger, McKenna, Gutnick & Gefsky
                            Four Gateway Center, Suite 2200
                                  444 Liberty Avenue
                                 Pittsburgh, PA 15222
                                  Counsel for Plaintiff

                                Maria Zoee Vathis, Esq.
                           Bryan Cave Leighton Paisner LLP
                               161 N. Clark Street, 4300
                                  Chicago, IL 60601
                                 Counsel for Plaintiff

                               Michael P. Oliverio, Esq.
                                The Lynch Law Group
                               501 Smith Drive, Suite 3
                            Cranberry Township, PA 16066
                            Counsel for Defendant Linaburg


                                            Respectfully submitted,

                                            __/s/ Dennis M. Blackwell___
                                            Dennis M. Blackwell
                                            PA I.D. #61040
